DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the word length of the abstract is more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


a.	Claim 20 is rejected under 35 U.S.C. 101 because the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a computer program product, which can be interpreted as a computer software. A computer software does not fall in the statutory category.
Moreover, the claims recite a computer-readable storage medium, which typically covers both forms of non-transitory tangible medium and transitory propagating signals per se under the broadest reasonable interpretation of the claims. The specification of the application does not preclude the computer-readable storage medium construed as transitory tangible medium and transitory propagating signals per se.  Claims drawn to such a computer readable media that cover both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation non-transitory computer-readable media to the claim preamble (emphasis added).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2018/0137611 A1) in view of Zheng et al. (US 2019/0066281 A1).
a.	Regarding claim 1, Kwon discloses a method for updating a neural network, comprising:
inputting a first image set having tag information into a first depth neural network (Kwon discloses “the network 200 [receiving] a first image depicting a first view of an object. For example, as depicted in the example of FIG. 2, the network 200 receives image 202a” at Fig. 9-902 and ¶0037);
inputting a second image set having no tag information separately into the first depth neural network and a second depth neural network and determining a consistency loss value of the second image set, the first depth neural network and the second depth neural network having a same network structure (Kwon discloses that “the network 200 [receiving] a second image depicting a second view of the object (e.g., image 202b)” at Fig. 9-904 and ¶0037);
updating parameters of the first depth neural network based on the cross entropy loss value and the consistency loss value (Kwon discloses that “The network 200 is trained using two input image views, image 202a and image 202b, and the corresponding desired ground truth middle view image. The loss function used to train the network 200 is the Euclidean loss between the output 214 and the ground truth image” at ¶0035; “an encoder network 208 encodes the first and second rectified images (e.g., rectified images 206a and 206b) to generate convolutional neural network features and at 910 a decoder network 210 processes the convolutional neural network features to generate a correspondence between pixels of the first rectified image and pixels of the second rectified image, and blending masks that represents the visibility of pixels of the rectified images in the synthesized middle view” at Fig. 9-908 and ¶0039); and
updating parameters of the second depth neural network based on the updated parameters of the first depth neural network (Kwon discloses that “The network 200 is trained using two input image views, image 202a and image 202b, and the corresponding desired ground truth middle view image. The loss function used to train the network 200 is the Euclidean loss between the output 214 and the ground truth image” at ¶0035; “an encoder network 208 encodes the first and second rectified images (e.g., rectified images 206a and 206b) to generate convolutional neural network features and at 910 a decoder network 210 processes the convolutional neural network features to generate a correspondence between pixels of the first rectified image and pixels of the second rectified image, and blending masks that represents the visibility of pixels of the rectified images in the synthesized middle view” at Fig. 9-908 and ¶0039).
However, Kwon does not disclose determining a cross entropy loss value of the first image set by using the first depth neural network; and 
determining a consistency loss value of the second image set, the first depth neural network and the second depth neural network having a same network structure.
Zheng discloses determining a cross entropy loss value of the first image set by using the first depth neural network (Zheng discloses the segmentor view comprising cross entropy loss functions at Figs. 3-304, 336 and 338 and ¶¶0050, 0058); and 
determining a consistency loss value of the second image set, the first depth neural network and the second depth neural network having a same network structure (Zheng discloses a generator view comprising cycle-consistency loss and shape-consistency loss at Figs. 3-314-A, 318-A, 314-B, and 318-B and ¶¶0035, 0048-0049, 0055-0058, 0060).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the segmentor view and the generator view of Zheng to Kwon’s first and second image processed through a neural network, respectively. 
The suggestion/motivation would have been to “minimize the geometric distortion in cross-domain translation, and improve the segmentation accuracy of domains with limited training samples” (Zheng; ¶0035).
b.	Regarding claim 8, the combination applied in claim 1 discloses further comprising:
determining whether the updated parameters of the second depth neural network are converged with respect to the parameters of the second depth neural network before being updated (Kwon discloses that “image 202b is processed through convolutional layers 404b to generate a set of features 404b corresponding to image 202b” at Fig. 4-404b and ¶0031); and
if the updated parameters of the second depth neural network are converged with respect to the parameters of the second depth neural network before being updated, setting an image semantic segmentation model by using the second depth neural network which has been updated (Kwon discloses that “The features 404a and 404b are combined and processed by convolutional layers 406a and convolutional layers 406b to generate a homography transformation matrix 408a and homography transformation matrix 408b. Homography transformation layer 410a processes image 202a using the homography transform matrix 408a to generate rectified image 206a and homography transformation layer 410b processes image 202b to generate rectified image 206b” at Fig. 4 and ¶0031).
c.	Regarding claim 9, the combination applied in claim 1 discloses wherein before inputting the first image set into the first depth neural network and inputting the second image set separately into the first depth neural network and the second depth neural network, the method further comprises:
randomly augmenting each image in the first image set and the second image set (Kwon discloses that “In the example of FIG. 4, image 202a is processed through convolutional layers 404a to generate a set of features 404a corresponding to image 202a. Similarly, image 202b is processed through convolutional layers 404b to generate a set of features 404b corresponding to image 202b. The features 404a and 404b are combined and processed by convolutional layers 406a and convolutional layers 406b to generate a homography transformation matrix 408a and homography transformation matrix 408b. Homography transformation layer 410a processes image 202a using the homography transform matrix 408a to generate rectified image 206a and homography transformation layer 410b processes image 202b to generate rectified image 206b” at Fig. 4 and ¶0031).
d.	Regarding claim 11, Kwon discloses an electronic device, comprising:
a processor (Kwon discloses a processor at Fig. 10-1008 and ¶0050); and
a memory on which a computer program instruction is stored, wherein when the computer program instruction is executed by the processor (Kwon discloses a memory at Fig. 10-1018 and ¶0050).
Moreover, rest of the claim limitations are analogous and correspond to claim 1. See rejection of claim 1 for further explanation.
e.	Regarding claims 18-19, claims 18-19 are analogous and correspond to claims 8-9, respectively. See rejection of claims 8-9 for further explanation.
f.	Regarding claim 20, claim 20 is analogous and corresponds to claim 11. See rejection of claim 11 for further explanation.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2018/0137611 A1) in view of Zheng et al. (US 2019/0066281 A1), and further in view of Gemulla et al. (US 2012/0331025 A1).
a.	Regarding claim 2, the combination applied in claim 1 discloses all the previous claim limitations except the one specified in claim 2. 
Gemulla discloses updating, by a gradient descent method, the parameters of the first depth neural network based on a weighted sum of the cross entropy loss value and the consistency loss value (“general stratified stochastic gradient descent (SSGD) process, wherein one or more loss functions are expressed as a weighted sum of loss function terms” at ¶0028).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the gradient descent of Gemulla to the combination.
The suggestion/motivation would have been to “obtain an efficient distributed stochastic gradient descent (DSGD) matrix factorization process” (Gemulla; ¶0028).
b.	Regarding claim 12, claim 12 is analogous and corresponds to claim 2. See rejection of claim 2 for further explanation.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2018/0137611 A1) in view of Zheng et al. (US 2019/0066281 A1), and further in view of Hua et al. (US 2009/0251594 A1).
a.	Regarding claim 3, the combination applied in claim 1 discloses all the previous claim limitations except the one specified in claim 3.
Hua discloses updating, by an exponential moving average method, the parameters of the second depth neural network based on the updated parameters of the first depth neural network (Hua discloses that “an exponential moving average scheme may be applied, which utilizes a weighted average based on information from a consecutive sequence of video frames (e.g., information from older video frames count less toward the average, exponentially). Additionally, postprocessing (e.g., performing global fitting of smooth trajectories on parameters of a cropping window) may help to resolve any "jittering" not accounted for by the cropping parameters or a exponential moving average scheme” at ¶0026).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the exponential moving average of Hua to the combination.
The suggestion/motivation would have been to provide “techniques and systems for video retargeting to a target display (e.g., a handheld device, a mobile phone), such that a video may be viewed on a target display having a different size and/or aspect ratio than the video, with limited or no geometric distortion and video information loss” (Hua; ¶0019).
b.	Regarding claim 13, claim 13 is analogous and corresponds to claim 3. See rejection of claim 3 for further explanation.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2018/0137611 A1) in view of Zheng et al. (US 2019/0066281 A1), and further in view of Xu et al. (US 2005/007881 A1).
a.	Regarding 10, the combination applied in claim 1 discloses all the previous claim limitations except the one specified in claim 10.
Xu discloses adding Gaussian noise with a mean value of 0 and a standard deviation of 0.1 to each pixel of each image in the first image set and the second image set (Xu discloses that “The Gaussian noise added has zero mean with standard deviation .lambda.. All possible values for the standard deviation are between [0, 255]” at ¶0059).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the Gaussian noise of Xu to the combination.
The suggestion/motivation would have been to “[allow] convergence to the globally optimal transformation parameters” (Xu; ¶0007).

Allowable Subject Matter
Claims 4-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664